Title: From Thomas Jefferson to Charles Hellstedt, 14 February 1791
From: Jefferson, Thomas
To: Hellstedt, Charles



Sir
Philadelphia February 14th. 1791

I now return you the papers you were pleased to put into my hands, when you expressed to me your dissatisfaction that our Court of Admiralty had taken cognizance of a complaint of some Swedish sailors against their Captain for cruelty. If there was error in this proceeding, the law allows an appeal from that to the Supreme Court; but the appeal must be made in the forms of the law, which have nothing difficult in them. You were certainly free to conduct the appeal yourself, without employing an advocate, but then you must do it in the usual form. Courts of Justice all over the world, are held by the laws to proceed according to certain forms, which the good of the suitors themselves requires they should not be permitted to depart from.
I have further to observe to you, Sir, that this question lies altogether with the Courts of Justice; that the Constitution of the United States having divided the powers of Government into three branches, legislative, executive and judiciary, and deposited each with a separate body of Magistracy, forbidding either to interfere in the department of the other, the Executive are not at liberty to intermeddle in the present question. It must be ultimately  decided by the Supreme court if you think proper to carry it into that. You may be secure of the strictest justice from them. Partialities they are not at liberty to shew. But for whatever may come before the Executive relative to your Nation, I can assure you of every favor which may depend on their dispositions to cultivate harmony and a good understanding with them.—I have the honor to be with great esteem Sir Your most obedient & most humble Servant,

Th: Jefferson

